Citation Nr: 1715002	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral knee osteoarthritis.

2.  Entitlement to service connection for vasomotor rhinitis.

3.  Entitlement to service connection for a low back disability to include as secondary to service connected disabilities.

4.  Entitlement to service connection for a left hip disability to include as secondary to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION


The Veteran had active service from January to May 1964 with over 26 years with the Air Force National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A video conference was held before the undersigned Veterans Law Judge (VLJ) in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for rhinitis, left hip disability, and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's currently diagnosed bilateral knee osteoarthritis is related to military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In regard to element (1), current disability, radiological studies from UMass Memorial dated in November and December 2007 show bilateral knee osteoarthritis.  Thus, the first element is satisfied.  

In regard to element (2), in-service incurrence, the Veteran contends that in 1964 he injured both knees when he descended a pole causing damage to the knees.  The DD-214 (Armed Forces of the United States Report of Transfer or Discharge) shows that the Veteran's occupational specialty was communication lineman.  The Board finds the Veteran's hearing testimony as to the accident both competent and credible.  Thus, the second element is also satisfied.  

In regard to element (3), causal relationship, the record contains an opinion regarding the etiology of the Veteran's bilateral knee osteoarthritis.  A private physician determined that the injury described by the Veteran was a probable contributing factor to his current bilateral knee disability.

As all three elements have been satisfied, the Board finds that service connection for bilateral knee osteoarthritis is warranted.  This award represents a complete grant of the benefits sought on appeal.  Therefore, the Board need not discuss compliance with VA's obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as any error in this regard is harmless.


ORDER

Service connection for bilateral knee osteoarthritis is granted. 


REMAND

The Veteran claims that he developed disabilities of the low back and left hip, as well as rhinitis as the result of military service.  Before addressing these claims on appeal, the Board finds that additional development is required. 

In light of the Veteran's military and medical history, VA examinations and opinions are needed to help adjudicate the claims.  

The RO has attempted on several occasions to obtain the Veteran's records from his period of active duty in 1964, however, while the RO received his military personnel records, there are no service treatment records (STRs).  See 3101 request and responses in September 2010, October 2010, February 2013, January 2016, and April 2016 as well as letter dated in September 2010 to Massachusetts Adjutant General.  The Veteran has reported treatment at Fort Dix hospital for sinus and knee problems in 1964 during basic training.  See statements of Veteran dated in October 2010 and July 2013.  It is not clear if the RO has made all efforts necessary to obtain these records.  A memorandum of availability of STRs should be generated.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO is requested to furnish the Veteran the appropriate release of information forms in order to obtain copies of all VA and private medical records pertaining to treatment for his claimed disabilities, which have not been previously obtained including private records from Dr. A Sheffer at Lahey hospital (March-May 1964); Harrington Healthcare (since June 2016); OrthoRhode Island (since June 2016); Overlook Outpatient Rehabilitation (since July 2013); Dr. Robert Marshand (since 2013) and Dr. Erban (since 2013) as well as Fort Dix Hospital (March- May 1964); and Walson Army Hospital (February to May 1964).

2.  Thereafter, schedule appropriate VA compensation examination(s) to determine the current diagnoses and etiology of his rhinitis, left hip, and back disabilities. 

The examiner(s) is requested to indicate the likelihood the claimed disabilities, had their onset in or is otherwise etiologically related to the Veteran's military service to include whether the left hip and low back disabilities are secondary to service connected knee disabilities.

The entire e-file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A complete rationale for any opinion expressed must be provided.  

3.  Thereafter, the RO should readjudicate the issues in appellate status.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


